DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0029765 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A1.


Response to Amendment
The amendment filed on 03/28/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1 – 3, 10, 12 – 14, 18 and 20 are amended.

Applicant’s amendments to claims have overcome each and every claim objections and 112(b) claim rejection as previously set forth in the Non-Final Office Action mailed on 12/28/2021. The corresponding claim objections and 112 claim rejection is withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but the amendments to claims render the arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “a first post adapted to be attached to one location of a single vertebral body;  a second post adapted to be attached to a different location of the single vertebral body; a second plurality of tracking markers for a second tracking array mounted to the first post and the second post including first and second tracking markers disposed on the first post and a third tracking marker disposed on the second post, the number of the second plurality of tracking markers of the second tracking array mounted to the first and second posts being at least three”. Applicant submitted on p.10 – 12 that “None of the cited references teach or suggest such a novel feature”; “Crawford shows only one post containing active markers 720 while claim 1 recites two separate posts at two different locations of a single vertebral body. Crawford neither teaches nor suggests such a feature.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, Crawford does teach two separated posts with tracking markers array being attached on the vertebral body (see Crawford; [0117], 796 and 797 in Fig.17B). The only remaining difference between the teaching of Crawford and the claimed invention is the location of those two posts are two vertebral body.
Second, since applicant’s amendments change the scope of claim, new reference Richter et al. (US 2019/0209154 A1; priority date on 09/04/2015) (hereinafter “Richter”) is introduced in new grounds of rejection to teach the location of two posts in combination with other cited reference. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejections of independent claim 12 and 20, applicant amended the claims to include similar limitations as amended in claim 1, and applicant’s arguments submitted on p.12 rely exclusively on supposed deficiencies with the rejection of claim 1. Applicant’s arguments are not persuasive for the same reasons detailed above.

Regarding the rejection of corresponding dependent claims, applicant’s remarks submitted on p.12 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 12. These remarks are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.10 – 12 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 line 8, limitation “the tool” should read “the surgical tool” to avoid potential 112b antecedence issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 – 8, 11, 14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the second plurality of at least three tracking markers" in line 3. There is insufficient antecedent basis for this limitation in the claim. Because the parent claim 1 amended the limitation to “a second plurality of tracking markers”.
In addition, claim 2 line 5, claim 3 line 4, claim 3 line 6, claim 4 line 2, claim 5 line 3 and claim 6 line 3 also recites "the second plurality of at least three tracking markers". Corresponding correction should be taken to make the above limitations consistent through the claims.

Regarding limitation “wherein the second post including a fourth tracking marker with a second fixed spacing therebetween” in claim 3, it is unclear the second fixed spacing is between fourth marker and which marker.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above fixed spacing is interpreted as a spacing between fourth marker and any other markers.

Claim 4 recites the limitation "the post" in line 5. There is insufficient antecedent basis for this limitation in the claim. Because the parent claim 1 is amended the to introduce to “a first post” and “a second post”.

Claim 7 recites the limitation "the post" in line 1. There is insufficient antecedent basis for this limitation in the claim. Because the parent claim 1 is amended the to introduce to “a first post” and “a second post”. It is unclear the post recited in claim 7 is the first post or the second post or another newly introduced different post.
In addition, claim 7 line 7, claim 7 line 13 and claim 8 line 4 also recites “the post”. Corresponding correction should be taken to make the above limitations consistent through the claims.

Regarding limitation “wherein the second post includes a fourth tracking marker with a second fixed spacing therebetween” in claim 14, it is unclear the second fixed spacing is between fourth marker and which marker.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above fixed spacing is interpreted as a spacing between fourth marker and any other markers.

Claim 15 recites the limitation "the post" in line 5. There is insufficient antecedent basis for this limitation in the claim. Because the parent claim 13 is amended the to introduce to “a first post” and “a second post”. It is unclear the post recited in claim 15 is the first post or the second post or another newly introduced different post.

Claim 19 recites the limitation "the post" in line 4. There is insufficient antecedent basis for this limitation in the claim. Because the parent claim 13 is amended the to introduce to “a first post” and “a second post”. It is unclear the post recited in claim 19 is the first post or the second post or another newly introduced different post.

Therefore, claim 2 – 8, 15, 19 and corresponding dependent claim 11 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0265949 A1; published on 09/21/2017) (hereinafter "Crawford") in view of Richter et al. (US 2019/0209154 A1; priority date on 09/04/2015) (hereinafter “Richter”).

Regarding claim 1, Crawford, in the embodiment of Fig.1 - 3 and 16, teaches a surgical robotic system ("… a surgical robot system 1 …" [0065]) comprising:
a first post (“… a percutaneous tracker 795 …” [0115]; see Fig.16E, the lower portion of 795 is the post) adapted to be attached to one location of a single vertebral body (see Fig.16);
a second plurality of tracking markers for a second tracking array mounted to the first post including first and second tracking markers disposed on the first post, the number of the second plurality of tracking markers of the second tracking array mounted to the first and second posts being at least three (“… by attaching a percutaneous tracker 795 such as those described earlier or other array of 3 or more active markers 720 rigidly affixed to the anatomy 19 as for example in FIG. 16B …” [0115]; "Then, a different fixture 795 is attached to the patient with active markers 720 only." [0117]; see Fig.16B and 16C, there are 4 active markers 720 in the array);
a robotic actuator ("… can comprise a robot arm 23, and an end-effectuator 30 coupled to the robot arm 23 controlled by at least one motor." [0065]) configured to position a surgical end-effector with respect to an anatomical location of a patient ("… the end-effectuator 30 can be a tubular element {for example a guide tube 50} that is positioned at a desired location with respect to, for example, a patient's 18 spine to facilitate the performance of a spinal surgery." [0067]); and
a controller coupled with the robotic actuator ("… the surgical robot system 1 can comprise a control device {for example a computer 100 having a processor and a memory coupled to the processor}." [0067]; see Fig.2A), wherein the controller is configured to,
provide a registration between a tracking coordinate system for a physical space monitored by tracking sensors and an image coordinate system for a 3-dimensional (3D) image volume for the patient ("… a registration performed to establish the transformations in order to transpose from a medical image coordinate system {such as the CT-scanned spine} to the coordinate system of the cameras …" [0117]) using a first tracking array attached to a first bone different from the single vertebral body and including a first plurality of at least three tracking markers ("… targeting fixtures 690 coupled to a spine portion 19 of a patient 18 … a temporary rigid plate 780 that contains radio-opaque markers 730, open mounts 785 {such as snaps, magnets, Velcro, or other features} to which active markers 720 can later be attached in a known position." [0115]; see position in Fig.16; see 4 sockets to seat markers 720 in Fig.16 A) monitored by the tracking sensors ("… a further step can include activating the cameras 8200 to read the position of ... the active markers 720 on the temporary plate 780." [0115]),
identify the second plurality of tracking markers for the second tracking array ("Then, a different fixture 795 is attached to the patient with active markers 720 only." [0117]; see Fig.16C, there are 4 active markers 720 in the array) attached to the first post (“… by attaching a percutaneous tracker 795 such as those described earlier or other array of 3 or more active markers 720 rigidly affixed to the anatomy 19 as for example in FIG. 16B …” [0115]) of the single vertebral body (“… pedicle screws … two new trackers {for example, trackers substantially similar to 796, 797} could then be attached to the extensions on the screw heads” [0120]; here 796, 797 are equivalent to 795; see Fig.16B, 16C and 16E, 795 and 690 are attached to different vertebral bones) using information from the tracking sensors ("Then the cameras {for example, camera 8200} are activated, and ... are viewed simultaneously with the active markers 720 on the new tracking fixture 795.” [0117]),
transfer the registration between the tracking coordinate system and the image coordinate system from the first tracking array to the second tracking array including the first, second, and third tracking markers of the second plurality ("The necessary transformations to get from the temporary markers {those on the temporary plate 780} to the new markers {i.e. the markers on fixture 795} are established, after which the temporary plate 780 can be removed. In other words, the registration was transferred to a new reference {fixture 795}." [0117]), and
control the robotic actuator to move the end-effector to a target trajectory relative to the patient ("... the desired point of insertion and trajectory can be planned on the 3D image scan ..." [0066]; "The robot 15 moves in the x-y {horizontal} plane and angulates roll 62 and pitch 60 until the end-effectuator 30 tube intersects the trajectory vector." [0168]) based on the registration between the tracking coordinate system and the image coordinate system ("… 3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]) and based on information from the tracking sensors regarding the second tracking array including the second plurality of tracking markers with the first, and second tracking markers ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795.” [0115]).
In addition, in the embodiment of Fig.17, Crawford further teaches a second post adapted to be attached to a different location of the vertebral body (“… for example, see FIGS. 17B-17D showing the two trackers 796 and 797 positioned on a portion of spine 19 …” [0117]; see Fig.17B);
a second plurality of tracking markers for a second tracking array mounted to the first post and the second post including first and second tracking markers disposed on the first post and a third tracking marker disposed on the second post (“… by attaching a percutaneous tracker 795 such as those described earlier or other array of 3 or more active markers 720 rigidly affixed to the anatomy 19 as for example in FIG. 16B …” [0115]; see Fig.17B, four markers on 796 and four markers on 797), the number of the second plurality of tracking markers of the second tracking array mounted to the first and second posts being at least three (see Fig.17B, four markers on 796 and four markers on 797);
identify the second plurality of the tracking markers for the second tracking array attached to the first and second posts of the single vertebral body, using information from the tracking sensors, wherein first and second tracking markers of the second plurality are independent of the third tracking marker of the second plurality ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration." [0117]; see Fig.17B, the markers on 796 are independent from the markers on 797).
the controller is configured to control the robotic actuator based on information from the tracking sensors regarding the second tracking array including the second plurality of tracking markers with the first, second, and third tracking markers ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration. If the registration from the temporary targeting fixture is transferred to both of the new targeting fixtures, both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized." [0117]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the two targeting fixtures as taught in the embodiment of Fig.17. Doing so would make it possible that "both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized" (see Crawford; [0117]).
Crawford fails to explicitly teach the first post and the second post are attached to the same single vertebral body.
However, in the same field of endeavor, Richter teaches a first post adapted to be attached to one location of a single vertebral body (“A navigation reference array 577 is then fixed mounted on a Polyaxial Blocking Post 579, and engaged in the distal thread (not visible, inside screw/tab) for the Locking Cap of the Pedicle Screw.” [0303]; see Fig.65 and 70);
a second post adapted to be attached to a different location of the single vertebral body (“… allows the placement of the first, second and third dilators 597 to prepare for Access Tube insertion.” [0311]; see Fig.70).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the attachment of screw and tracking array as taught by Crawford with the attachment of several instrument/tool and tracking array as taught by Richter. By placing several navigation tool on the bone piece, it is possible to “improve tracking accuracy, field of view, or redundancy” (see Richter; [0338]).

Regarding claim 9, Crawford in view of Richter teaches all claim limitations, as applied in claim 1, and Crawford in the embodiment of Fig.1 - 3 and 16 further teaches wherein the controller is further configured to, control the robotic actuator to move the end-effector to a first target trajectory relative to the patient ("... the desired point of insertion and trajectory can be planned on the 3D image scan ..." [0066]; "The robot 15 moves in the x-y {horizontal} plane and angulates roll 62 and pitch 60 until the end-effectuator 30 tube intersects the trajectory vector." [0168]) based on the registration between the tracking coordinate system and the image coordinate system using the first tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]), and based on information from the tracking sensors regarding the first tracking array including the first plurality of tracking markers ("… 5}. at any frame in real time, retrieve the active marker 720 locations in the coordinate system of the cameras 8200, and 6}. based on the stored coordinates of the tip and tail relative to the active markers 720 and the current location of the active markers 720 in the coordinate system of the cameras 8200 ..." [0126]).
In addition, in the embodiment of Fig.17, Crawford further teaches wherein the controller is further configured to, control the robotic actuator before transferring the registration to move ("Then, the registration could be transferred to both of these new trackers …" [0120], the transferring of registration is after the placement of implant at L4 and L5 which is controlled by robot through end effector).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the two targeting fixtures as taught in the embodiment of Fig.17. Doing so would make it possible that "both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized" (see Crawford; [0117]).

Regarding claim 10, Crawford in view of Richter teaches all claim limitations, as applied in claim 9, and Crawford in the embodiment of Fig.1 - 3 and 16 further teaches wherein the controller is further configured to, before transferring the registration, render a first slice of the 3D image volume for presentation with a virtual representation of a surgical tool on a display ("FIGS. 21A-21B include overlaid computer-generated graphical images showing the planned trajectory {red 6001} and the current actual position of the robot 15 end-effectuator 30 {light blue 6003}." [0125]; frame 700 is not removed before the registration transferring) based on the registration between the tracking coordinate system and the image coordinate system using the first tracking array ("… the targeting fixture 690 as shown can include features that will appear on 2 fluoroscopic views and active markers 720 for real-time tracking. This targeting fixture 690 has properties that will aid in the ability to set up the coordinate system of the anatomy from the two fluoroscopic images." [0122]); and 
after transferring the registration, render a second slice of the 3D image volume for presentation with a virtual representation of the tool on the display ("… after registration is transferred to both trackers 796, 797 … by overlaying representations of both medical images, it becomes possible to visualize the relative movement of the bones on which the trackers 796, 797 are attached." [0118]; "… and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized." [0117]) based on the registration between the tracking coordinate system and the image coordinate system using the second tracking array ("… the robot end effectuator 30 may be perceived by both trackers 796, 797 to be positioned as shown … if the end effectuator 30 is considered fixed, the perception by the tracking system and software would be that the spine 19 was positioned in two possible relative locations, depending on which tracker is followed …" [0118]).

Regarding claim 12, Crawford, in the embodiment of Fig.1 - 3 and 16, teaches a method of operating a surgical robotic system ("… the processor of the control device {i.e. the computer 100} can be configured to account for the orientation of the tubular element. In some embodiments, the memory of the control device {computer 100 for example} can store software for performing the calculations and/or analyses required to perform many of the surgical method steps set forth herein." [0067]) including a robotic actuator ("… can comprise a robot arm 23, and an end-effectuator 30 coupled to the robot arm 23 controlled by at least one motor." [0065]) configured to position a surgical end-effector with respect to an anatomical location of a patient ("… the end-effectuator 30 can be a tubular element {for example a guide tube 50} that is positioned at a desired location with respect to, for example, a patient's 18 spine to facilitate the performance of a spinal surgery." [0067]), the method comprising:
providing a registration between a tracking coordinate system for a physical space monitored by tracking sensors and an image coordinate system for a 3-dimensional (3D) image volume for the patient ("… a registration performed to establish the transformations in order to transpose from a medical image coordinate system {such as the CT-scanned spine} to the coordinate system of the cameras …" [0117]) using a first tracking array including a first plurality of at least three tracking markers attached to a first bone ("… a temporary rigid plate 780 that contains radio-opaque markers 730, open mounts 785 {such as snaps, magnets, Velcro, or other features} to which active markers 720 can later be attached in a known position. For example, see FIGS. 16A-F which depict illustrations of targeting fixtures 690 coupled to a spine portion 19 of a patient 18 …" [0115]; see 4 sockets to seat markers 720 in Fig.16 A) and monitored by the tracking sensors ("… a further step can include activating the cameras 8200 to read the position of ... the active markers 720 on the temporary plate 780." [0115]);
identifying a second plurality of at least three tracking markers for a second tracking array ("Then, a different fixture 795 is attached to the patient with active markers 720 only." [0117]; see Fig.16C, there are 4 active markers 720 in the array) which is attached to an implant (“… by attaching a percutaneous tracker 795 such as those described earlier or other array of 3 or more active markers 720 rigidly affixed to the anatomy 19 as for example in FIG. 16B …” [0115]) which is implanted into a single vertebral body different from the first bone (“… pedicle screws … two new trackers {for example, trackers substantially similar to 796, 797} could then be attached to the extensions on the screw heads” [0120]; here 796, 797 are equivalent to 795; see Fig.16B, 16C and 16E, 795 and 690 are attached to different vertebral bones) using information from the tracking sensors ("Then the cameras {for example, camera 8200} are activated, and ... are viewed simultaneously with the active markers 720 on the new tracking fixture 795.” [0117]),
transferring the registration between the tracking coordinate system and the image coordinate system from the first tracking array to a second tracking array including the first, second, and third tracking markers of the second plurality ("The necessary transformations to get from the temporary markers {those on the temporary plate 780} to the new markers {i.e. the markers on fixture 795} are established, after which the temporary plate 780 can be removed. In other words, the registration was transferred to a new reference {fixture 795}." [0117]); and
controlling the robotic actuator to move the end-effector to a target trajectory relative to the patient ("... the desired point of insertion and trajectory can be planned on the 3D image scan ..." [0066]; "The robot 15 moves in the x-y {horizontal} plane and angulates roll 62 and pitch 60 until the end-effectuator 30 tube intersects the trajectory vector." [0168]) based on the registration between the tracking coordinate system and the image coordinate system ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]) and based on information from the tracking sensors regarding the second tracking array including the second plurality of tracking markers with the first and second tracking markers ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795." [0115]).
In addition, in the embodiment of Fig.17, Crawford further teaches identifying a second plurality of at least three tracking markers for a second tracking array which is attached to first and second spaced apart implants which are implanted into vertebral body different from the first bone using information from the tracking sensors ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration." [0117]; see Fig.17B, the markers on 796 are independent from the markers on 797),
wherein first and second tracking markers of the second plurality are attached to a first post extending from the first implant and a third tracking marker of the second plurality is attached to a second post extending from the second implant (see Fig.17B), wherein the first and second tracking markers of the second plurality are independent of at least a third tracking marker of the second plurality ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration." [0117]; see Fig.17B, the markers on 796 are independent from the markers on 797).
controlling the robotic actuator based on information from the tracking sensors regarding the second tracking array including the second plurality of tracking markers with the first, second, and third tracking markers ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration. If the registration from the temporary targeting fixture is transferred to both of the new targeting fixtures, both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized." [0117]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the two targeting fixtures as taught in the embodiment of Fig.17. Doing so would make it possible that "both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized" (see Crawford; [0117]).
Crawford fails to explicitly teach the first implant and the second implant are implanted into the same single vertebral body.
However, in the same field of endeavor, Richter teaches the first implant and the second implant are implanted into the same single vertebral body (“A navigation reference array 577 is then fixed mounted on a Polyaxial Blocking Post 579, and engaged in the distal thread (not visible, inside screw/tab) for the Locking Cap of the Pedicle Screw.” [0303]; “… allows the placement of the first, second and third dilators 597 to prepare for Access Tube insertion.” [0311]; see Fig.65 and 70);
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the attachment of screw and tracking array as taught by Crawford with the attachment of several instrument/tool and tracking array as taught by Richter. By placing several navigation tool on the bone piece, it is possible to “improve tracking accuracy, field of view, or redundancy” (see Richter; [0338]).


Claim 2 – 8, 11 and 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Richter, as applied in claim 1 and 12 respectively, and further in view of Neubauer et al. (US 2006/0264742 A1; published on 11/23/2006) (hereinafter "Neubauer").

Regarding claim 2, Crawford in view of Richter teaches all claim limitations, as applied in claim 1, and Crawford further teaches wherein the first post including the first and second tracking markers with a fixed spacing therebetween ("Then, a different fixture 795 is attached to the patient with active markers 720 only … for example, see FIGS. 17B-17D showing the two trackers 796 and 797 positioned on a portion of spine 19 ..." [0117]; see Fig.16C and 17B, the shaft and active markers 720).
Crawford fails to explicitly teach the fixed spacing therebetween is defined in a tool definition file before identifying the second plurality of at least three tracking markers, wherein the first post is defined in the tool definition file without the third tracking marker, and wherein identifying the second plurality of at least three tracking markers comprises identifying the first and second tracking markers as elements of the first post based on information from the tracking sensors indicating the fixed spacing between the first and second tracking markers matching the fixed spacing from the tool definition file.
However, in the same field of endeavor, Neubauer teaches wherein a post including the first and second tracking markers with a fixed spacing therebetween ("... which can calculate the exact geometric values for the position of the markers forming the reference system ..." [0030], the position of markers is the equivalent to the distance between marks) is defined in a tool definition file ("Information concerning the geometry of the functional units and of the instrument's reference system, and their position with respect to each other {for various instruments} can be saved to the database from the data processing unit ..." [0016]) before identifying the second plurality of at least three tracking markers ("Once navigable surgical instruments have been automatically verified ... can be loaded from the database of the navigation system, and/or its position in relation to the anatomical structure to be treated can be represented very precisely to the surgeon on the display device of the navigation system." [0032]), wherein the first post is defined in the tool definition file without the third tracking marker (considering the fixture 796 and 795 as taught in Crawford is independent from each other, these two fixtures are stored in database as independent instrument), and wherein identifying the second plurality of at least three tracking markers comprises identifying the first and second tracking markers as elements of the first post based on information from the tracking sensors indicating the fixed spacing between the first and second tracking markers matching the fixed spacing from the tool definition file ("... the geometric data of the instrument can be advantageously stored in a database of the navigation system. Verifying these instruments involves checking whether the stored data match the actual geometry {e.g., the shape of the functional elements} and their relation to the reference system." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 3, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 2, and Crawford further teaches wherein the second post including a fourth tracking marker with a second fixed spacing therebetween ("… for example, see FIGS. 17B-17D showing the two trackers 796 and 797 positioned on a portion of spine 19 ..." [0117]; see Fig.16C and 17B, the shaft and active markers 720).
In addition, Neubauer further teaches wherein the second post including a fourth tracking marker with a second fixed spacing therebetween ("... which can calculate the exact geometric values for the position of the markers forming the reference system ..." [0030], the position of markers is the equivalent to the distance between marks) is defined in the tool definition file ("Information concerning the geometry of the functional units and of the instrument's reference system, and their position with respect to each other {for various instruments} can be saved to the database from the data processing unit ..." [0016]) before identifying the second plurality of at least three tracking markers ("Once navigable surgical instruments have been automatically verified ... can be loaded from the database of the navigation system, and/or its position in relation to the anatomical structure to be treated can be represented very precisely to the surgeon on the display device of the navigation system." [0032]), wherein the second post is defined in the tool definition file without the first and second tracking markers (considering the fixture 796 and 795 as taught in Crawford is independent from each other, these two fixtures are stored in database as independent instrument), and wherein identifying the second plurality of at least three tracking markers comprises identifying the third and fourth tracking markers as elements of the second post based on information from the tracking sensors indicating the second fixed spacing matching the second fixed spacing from the tool definition file ("... the geometric data of the instrument can be advantageously stored in a database of the navigation system. Verifying these instruments involves checking whether the stored data match the actual geometry {e.g., the shape of the functional elements} and their relation to the reference system." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 4, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 2, and Crawford further teaches wherein identifying the second plurality of at least three tracking markers comprises identifying the third tracking marker based on information from the tracking sensors indicating proximity of the third tracking marker with respect to at least one of the first or second tracking markers after identifying the first and second tracking markers as elements of the post ("… and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized." [0117]; "… it becomes possible to visualize the relative movement of the bones on which the trackers 796, 797 are attached." [0118]).

Regarding claim 5, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 2, and Crawford further teaches wherein the controller is further configured to, after identifying the second plurality of at least three tracking markers, store a definition of the second tracking array in the tool definition file ("… it is possible to reconstruct the blocked marker from the average of the four remaining triads or from another method for best fit of the 4 remaining markers on the stored last visible position of all 5 markers." [0110]; the stored data is interpreted as the equivalent to the definition file), wherein the definition of the second tracking array defines spacings between the first and second tracking markers, between the second and third tracking markers, and between the first and third tracking markers ("… the average position of the rigid body is calculated from the average of the 10 possible triads, {M1,M2,M3}, {M1,M2,M4}, {M1,M2,M5}, {M1,M3,M4},{M1,M3,M5}, {M1,M4,M5}, {M2,M3,M4}, {M2,M3,M5}, {M2,M4,M5}, and {M3,M4,M5} or from another method for best fit of 5 markers from position A to position B." [0110]).

Regarding claim 6, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 5, and in some embodiment,  Crawford further teaches wherein transferring the registration is responsive to accepting user confirmation ("… the user could then point one Polaris® unit at the robot's markers, and the other Polaris® unit at the targeting fixture's 690 markers 720. The position of the adjustment features on the bracket would tell the computer what the transformation is required to go from one camera's coordinate system to the other." [0214]; the action of point is equivalent to user confirmation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the action to initiate registration transferring as taught in some embodiments. Doing so would make it possible to "improve accuracy because in general, image quality is better toward the center of focus than toward the fringes" (see Crawford; [0215]).
In addition, Neubauer further teaches wherein the controller is further configured to, after identifying the second plurality of at least three tracking markers, accept user confirmation of the at least three tracking markers ("By using the recognition logic to locate characteristic shapes, e.g., geometric shapes forming the reference system, the scanning device, after a first evaluation of the geometric data of the initial scan, can provide suggestions to the user for defining the markers forming the reference system ... The user can confirm the suggestions or make improvements with the aid of the user interface unit ..." [0030]), wherein storing the definition is responsive to accepting user confirmation ("In order to later verify or calibrate the instrument, it is conceivable to save the instrument geometry in the database under a name input by the user via the user interface unit ..." [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 7, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 2, and Crawford in some embodiments further teaches wherein the post is mechanically coupled with an implant ("… conventional pedicle screws could then be placed at L4 and L5, with extensions coming off of each screw head remaining after placement. In some embodiments, two new trackers {for example, trackers substantially similar to 796, 797} could then be attached to the extensions on the screw heads, one at L4 and one at L5." [0120]; see Fig.17 the post of 796 and 797), wherein the controller is further configured to 
control the robotic actuator before transferring the registration ("Then, the registration could be transferred to both of these new trackers …" [0120], the transferring is after the placement of implant at L4 and L5) to move the end-effector for insertion of the implant into the patient ("... the desired point of insertion and trajectory can be planned on the 3D image scan ..." [0066]; "The robot 15 moves in the x-y {horizontal} plane and angulates roll 62 and pitch 60 until the end-effectuator 30 tube intersects the trajectory vector." [0168]) based on the registration between the tracking coordinate system and the image coordinate system using the first tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]), based on information from the tracking sensors regarding the first tracking array ("… 5}. at any frame in real time, retrieve the active marker 720 locations in the coordinate system of the cameras 8200, and 6}. based on the stored coordinates of the tip and tail relative to the active markers 720 and the current location of the active markers 720 in the coordinate system of the cameras 8200 ..." [0126]), based on information from the tracking sensors regarding the first and second markers of the post ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795." [0115]), and based on a planned trajectory relative to the 3D image volume ("… transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 …" [0126]; the coordinate system of robot is registered with the imaging volume coordinate system in previous step);
render a first slice of the 3D image volume for presentation with a virtual representation of the implant on a display during insertion ("A view on the computer display of the axial plane showing this cartoon and the planned trajectory … can be generated by the software to provide additional visual feedback for the user." [0129]) based on the registration between the tracking coordinate system and the image coordinate system using the first tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]), based on information from the tracking sensors regarding the first tracking array ("… 5}. at any frame in real time, retrieve the active marker 720 locations in the coordinate system of the cameras 8200, and 6}. based on the stored coordinates of the tip and tail relative to the active markers 720 and the current location of the active markers 720 in the coordinate system of the cameras 8200 ..." [0126]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]), and based on information from the tracking sensors regarding the first and second markers of the post ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795. " [0115]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]); and
render a second slice of the 3D image volume for presentation with a virtual representation of the implant on the display after insertion ("A view on the computer display of the axial plane showing ... and current position of robot or probe can be generated by the software to provide additional visual feedback for the user." [0129]; here the probe is equivalent to the implant on the end effector) based on the registration between the tracking coordinate system and the image coordinate system using the second tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]), and based on information from the tracking sensors regarding the second tracking array ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795. " [0115]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the markers attached on screw as taught in some embodiments. Doing so would make it possible "to see how the L4 and L5 vertebrae move relative to one another, as compressive or distractive forces are applied across that joint" (see Crawford; [0120]).

Regarding claim 8, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 7, and Crawford further teaches wherein controlling the robotic actuator comprises, detecting a deviation between the planned trajectory relative to the 3D image volume and an actual trajectory ("As shown, FIGS. 21A-21B include overlaid computer-generated graphical images showing the planned trajectory {red 6001} and the current actual position of the robot 15 end-effectuator 30 {light blue 6003}. The red circle in 6001 is provided for the user to identify the tail of the planned trajectory {as opposed to the tip}." [0125]) based on information from the tracking sensors regarding the first and second tracking markers of the post ("... at least some features of tracking movement of the robot's end-effectuator 30 can comprise tracking a virtual point on a rigid body utilizing an array of one or more markers 720, such tracking comprising one or more sequences of translations and rotations." [0081]), and adjusting the actual trajectory responsive to detecting the deviation ("… the surgical robot 15 can be configured to correct the path of surgical instrument 35 if the surgical instrument 35 strays from the selected, preplanned trajectory." [0071]).
In addition, Crawford in some embodiments teaches controlling the robotic actuator before transferring the registration ("Then, the registration could be transferred to both of these new trackers …" [0120], the transferring is after the placement of implant at L4 and L5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the markers attached on screw as taught in some embodiments. Doing so would make it possible "to see how the L4 and L5 vertebrae move relative to one another, as compressive or distractive forces are applied across that joint" (see Crawford; [0120]).

Regarding claim 11, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 5, and Crawford in some embodiments further teaches wherein the controller is further configured to responsive to detecting the change, generate a notification for output through a display ("… by continuously displaying this error value, the agent can be alerted if markers 4001, 4002, 4003 have become partially obscured, or if a marker 4001, 4002, 4003 is no longer securely or rigidly attached to the rigid body." [0097]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the embodiment of Fig.1 - 3 and 16 with the error altering as taught in some embodiment. Doing so would make it possible that "the agent can be alerted" (see Crawford; [0097]).
In addition, Neubauer further teaches wherein the controller is further configured to, detect a change is spacing between at least two of the second plurality of tracking markers of the second tracking array based on comparing information from the tracking sensors and information from the tool definition file ("... the geometric data of the instrument can be advantageously stored in a database of the navigation system. Verifying these instruments involves checking whether the stored data match the actual geometry {e.g., the shape of the functional elements} and their relation to the reference system." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 13, Crawford in view of Richter teaches all limitations, as applied in claim 12, and Crawford further teaches wherein the first post including the first and second tracking markers with a fixed spacing therebetween ("Then, a different fixture 795 is attached to the patient with active markers 720 only … for example, see FIGS. 17B-17D showing the two trackers 796 and 797 positioned on a portion of spine 19 ..." [0117]; see Fig.16C and 17B, the shaft and active markers 720).
Crawford fails to explicitly teach the fixed spacing therebetween is defined in a tool definition file before identifying the second plurality of at least three tracking markers, wherein the first post is defined in the tool definition file without the third tracking marker, and wherein identifying the second plurality of at least three tracking markers comprises identifying the first and second tracking markers as elements of the first post based on information from the tracking sensors indicating the fixed spacing between the first and second tracking markers matching the fixed spacing from the tool definition file.
However, in the same field of endeavor, Neubauer teaches wherein the first post including the first and second tracking markers with a fixed spacing therebetween ("... which can calculate the exact geometric values for the position of the markers forming the reference system ..." [0030], the position of markers is the equivalent to the distance between marks) is defined in a tool definition file ("Information concerning the geometry of the functional units and of the instrument's reference system, and their position with respect to each other {for various instruments} can be saved to the database from the data processing unit ..." [0016]) before identifying the second plurality of at least three tracking markers ("Once navigable surgical instruments have been automatically verified ... can be loaded from the database of the navigation system, and/or its position in relation to the anatomical structure to be treated can be represented very precisely to the surgeon on the display device of the navigation system." [0032]), wherein the first post is defined in the tool definition file without the third tracking marker (considering the fixture 796 and 795 as taught in Crawford is independent from each other, these two fixtures are stored in database as independent instrument), and wherein identifying the second plurality of at least three tracking markers comprises identifying the first and second tracking markers as elements of the first post based on information from the tracking sensors indicating the fixed spacing between the first and second tracking markers matching the fixed spacing from the tool definition file ("... the geometric data of the instrument can be advantageously stored in a database of the navigation system. Verifying these instruments involves checking whether the stored data match the actual geometry {e.g., the shape of the functional elements} and their relation to the reference system." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 14, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 13, and Crawford further teaches wherein the second post including a fourth tracking marker with a second fixed spacing therebetween ("… for example, see FIGS. 17B-17D showing the two trackers 796 and 797 positioned on a portion of spine 19 ..." [0117]; see Fig.16C and 17B, the shaft and active markers 720).
In addition, Neubauer further teaches wherein the second post including a fourth tracking marker with a second fixed spacing therebetween ("... which can calculate the exact geometric values for the position of the markers forming the reference system ..." [0030], the position of markers is the equivalent to the distance between marks) is defined in the tool definition file ("Information concerning the geometry of the functional units and of the instrument's reference system, and their position with respect to each other {for various instruments} can be saved to the database from the data processing unit ..." [0016]) before identifying the second plurality of at least three tracking markers ("Once navigable surgical instruments have been automatically verified ... can be loaded from the database of the navigation system, and/or its position in relation to the anatomical structure to be treated can be represented very precisely to the surgeon on the display device of the navigation system." [0032]), wherein the second post is defined in the tool definition file without the first and second tracking markers (considering the fixture 796 and 795 as taught in Crawford is independent from each other, these two fixtures are stored in database as independent instrument), and wherein identifying the second plurality of at least three tracking markers comprises identifying the third and fourth tracking markers as elements of the second post based on information from the tracking sensors indicating the second fixed spacing matching the second fixed spacing from the tool definition file ("... the geometric data of the instrument can be advantageously stored in a database of the navigation system. Verifying these instruments involves checking whether the stored data match the actual geometry {e.g., the shape of the functional elements} and their relation to the reference system." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 15, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 13, and Crawford further teaches wherein identifying the second plurality of at least three tracking markers comprises identifying the third tracking marker based on information from the tracking sensors indicating proximity of the third tracking marker with respect to at least one of the first or second tracking markers after identifying the first and second tracking markers as elements of the post ("… and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized." [0117]; "… it becomes possible to visualize the relative movement of the bones on which the trackers 796, 797 are attached." [0118]).

Regarding claim 16, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 13, and Crawford further teaches wherein the controller is further configured to, after identifying the second plurality of at least three tracking markers, storing a definition of the second tracking array in the tool definition file ("… it is possible to reconstruct the blocked marker from the average of the four remaining triads or from another method for best fit of the 4 remaining markers on the stored last visible position of all 5 markers." [0110]; the stored data is interpreted as the equivalent to the definition file), wherein the definition of the second tracking array defines spacings between the first and second tracking markers, between the second and third tracking markers, and between the first and third tracking markers ("… the average position of the rigid body is calculated from the average of the 10 possible triads, {M1,M2,M3}, {M1,M2,M4}, {M1,M2,M5}, {M1,M3,M4},{M1,M3,M5}, {M1,M4,M5}, {M2,M3,M4}, {M2,M3,M5}, {M2,M4,M5}, and {M3,M4,M5} or from another method for best fit of 5 markers from position A to position B." [0110]).

Regarding claim 17, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 16, and in some embodiment Crawford further teaches wherein transferring the registration is responsive to accepting user confirmation ("… the user could then point one Polaris® unit at the robot's markers, and the other Polaris® unit at the targeting fixture's 690 markers 720. The position of the adjustment features on the bracket would tell the computer what the transformation is required to go from one camera's coordinate system to the other." [0214]; the action of point is equivalent to user confirmation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the action to initiate registration transferring as taught in some embodiments. Doing so would make it possible to "improve accuracy because in general, image quality is better toward the center of focus than toward the fringes" (see Crawford; [0215]).
In addition, Neubauer further teaches after identifying the second plurality of at least three tracking markers, accepting user confirmation of the at least three tracking markers ("By using the recognition logic to locate characteristic shapes, e.g., geometric shapes forming the reference system, the scanning device, after a first evaluation of the geometric data of the initial scan, can provide suggestions to the user for defining the markers forming the reference system ... The user can confirm the suggestions or make improvements with the aid of the user interface unit ..." [0030]), wherein storing the definition is responsive to accepting user confirmation ("In order to later verify or calibrate the instrument, it is conceivable to save the instrument geometry in the database under a name input by the user via the user interface unit ..." [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).

Regarding claim 18, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 13, and Crawford in some embodiments further teaches wherein the first post is mechanically coupled with an implant ("… conventional pedicle screws could then be placed at L4 and L5, with extensions coming off of each screw head remaining after placement. In some embodiments, two new trackers {for example, trackers substantially similar to 796, 797} could then be attached to the extensions on the screw heads, one at L4 and one at L5." [0120]; see Fig.17 the post of 796 and 797), the method further comprising: 
controlling the robotic actuator before transferring the registration ("Then, the registration could be transferred to both of these new trackers …" [0120], the transferring is after the placement of implant at L4 and L5) to move the end-effector for insertion of the implant into the patient ("... the desired point of insertion and trajectory can be planned on the 3D image scan ..." [0066]; "The robot 15 moves in the x-y {horizontal} plane and angulates roll 62 and pitch 60 until the end-effectuator 30 tube intersects the trajectory vector." [0168]) based on the registration between the tracking coordinate system and the image coordinate system using the first tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]), based on information from the tracking sensors regarding the first tracking array ("… 5}. at any frame in real time, retrieve the active marker 720 locations in the coordinate system of the cameras 8200, and 6}. based on the stored coordinates of the tip and tail relative to the active markers 720 and the current location of the active markers 720 in the coordinate system of the cameras 8200 ..." [0126]), based on information from the tracking sensors regarding the first and second markers of the first post ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795." [0115]), and based on a planned trajectory relative to the 3D image volume ("… transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 …" [0126]; the coordinate system of robot is registered with the imaging volume coordinate system in previous step);
rendering a first slice of the 3D image volume for presentation with a virtual representation of the first implant on a display during insertion ("A view on the computer display of the axial plane showing this cartoon and the planned trajectory … can be generated by the software to provide additional visual feedback for the user." [0129]) based on the registration between the tracking coordinate system and the image coordinate system using the first tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]), based on information from the tracking sensors regarding the first tracking array ("… 5}. at any frame in real time, retrieve the active marker 720 locations in the coordinate system of the cameras 8200, and 6}. based on the stored coordinates of the tip and tail relative to the active markers 720 and the current location of the active markers 720 in the coordinate system of the cameras 8200 ..." [0126]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]), and based on information from the tracking sensors regarding the first and second markers of the first post ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795. " [0115]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]); and
rendering a second slice of the 3D image volume for presentation with a virtual representation of the first implant on the display after insertion ("A view on the computer display of the axial plane showing ... and current position of robot or probe can be generated by the software to provide additional visual feedback for the user." [0129]; here the probe is equivalent to the implant on the end effector) based on the registration between the tracking coordinate system and the image coordinate system using the second tracking array ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]), and based on information from the tracking sensors regarding the second tracking array ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795. " [0115]; "… it might be of interest to display a line segment on the two dimensional image representing how the shaft of a probe or robot 15 guide tube 50 {that is being tracked using optical tracking} would appear following x-ray imaging." [0136]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the markers attached on screw as taught in some embodiments. Doing so would make it possible "to see how the L4 and L5 vertebrae move relative to one another, as compressive or distractive forces are applied across that joint" (see Crawford; [0120]).

Regarding claim 19, Crawford in view of Richter and Neubauer teaches all claim limitations, as applied in claim 18, and Crawford further teaches wherein controlling the robotic actuator comprises, detecting a deviation between the planned trajectory relative to the 3D image volume and an actual trajectory ("As shown, FIGS. 21A-21B include overlaid computer-generated graphical images showing the planned trajectory {red 6001} and the current actual position of the robot 15 end-effectuator 30 {light blue 6003}. The red circle in 6001 is provided for the user to identify the tail of the planned trajectory {as opposed to the tip}." [0125]) based on information from the tracking sensors regarding the first and second tracking markers of the post ("... at least some features of tracking movement of the robot's end-effectuator 30 can comprise tracking a virtual point on a rigid body utilizing an array of one or more markers 720, such tracking comprising one or more sequences of translations and rotations." [0081]), and adjusting the actual trajectory responsive to detecting the deviation ("… the surgical robot 15 can be configured to correct the path of surgical instrument 35 if the surgical instrument 35 strays from the selected, preplanned trajectory." [0071]).
In addition, Crawford in some embodiments teaches controlling the robotic actuator before transferring the registration ("Then, the registration could be transferred to both of these new trackers …" [0120], the transferring is after the placement of implant at L4 and L5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the markers attached on screw as taught in some embodiments. Doing so would make it possible "to see how the L4 and L5 vertebrae move relative to one another, as compressive or distractive forces are applied across that joint" (see Crawford; [0120]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Richter and Neubauer.

Regarding claim 20, Crawford, in the embodiment of Fig.1 - 3 and 16, teaches a computer program product ("… can store software for performing ..." [0067]), comprising:
a non-transitory computer readable storage medium ("… the memory of the control device …" [0067]) comprising computer readable program code embodied in the medium ("… can store software for performing …" [0067]) that when executed by a processor of a surgical robotic system causes the processor to perform operations ("… the processor of the control device {i.e. the computer 100} can be configured to account for the orientation of the tubular element … for performing the calculations and/or analyses required to perform many of the surgical method steps set forth herein." {0067]) comprising:
providing a registration between a tracking coordinate system for a physical space monitored by tracking sensors and an image coordinate system for a 3-dimensional (3D) image volume for the patient ("… a registration performed to establish the transformations in order to transpose from a medical image coordinate system {such as the CT-scanned spine} to the coordinate system of the cameras …" [0117]) using a first tracking array including a first plurality of at least three tracking markers attached to a first bone ("… a temporary rigid plate 780 that contains radio-opaque markers 730, open mounts 785 {such as snaps, magnets, Velcro, or other features} to which active markers 720 can later be attached in a known position. For example, see FIGS. 16A-F which depict illustrations of targeting fixtures 690 coupled to a spine portion 19 of a patient 18 …" [0115]; see 4 sockets to seat markers 720 in Fig.16 A) and monitored by the tracking sensors ("… a further step can include activating the cameras 8200 to read the position of ... the active markers 720 on the temporary plate 780." [0115]);
identifying a second plurality of at least three tracking markers for a second tracking array ("Then, a different fixture 795 is attached to the patient with active markers 720 only." [0117]; see Fig.16C, there are 4 active markers 720 in the array) which is attached to an implant (“… by attaching a percutaneous tracker 795 such as those described earlier or other array of 3 or more active markers 720 rigidly affixed to the anatomy 19 as for example in FIG. 16B …” [0115]) which is implanted into a single vertebral body different from the first bone (“… pedicle screws … two new trackers {for example, trackers substantially similar to 796, 797} could then be attached to the extensions on the screw heads” [0120]; here 796, 797 are equivalent to 795; see Fig.16B, 16C and 16E, 795 and 690 are attached to different vertebral bones) using information from the tracking sensors ("Then the cameras {for example, camera 8200} are activated, and ... are viewed simultaneously with the active markers 720 on the new tracking fixture 795.” [0117]),
transferring the registration between the tracking coordinate system and the image coordinate system from the first tracking array to a second tracking array including the first, second, and third tracking markers of the second plurality ("The necessary transformations to get from the temporary markers {those on the temporary plate 780} to the new markers {i.e. the markers on fixture 795} are established, after which the temporary plate 780 can be removed. In other words, the registration was transferred to a new reference {fixture 795}." [0117]); and
controlling the robotic actuator to move the end-effector to a target trajectory relative to the patient ("... the desired point of insertion and trajectory can be planned on the 3D image scan ..." [0066]; "The robot 15 moves in the x-y {horizontal} plane and angulates roll 62 and pitch 60 until the end-effectuator 30 tube intersects the trajectory vector." [0168]) based on the registration between the tracking coordinate system and the image coordinate system ("…  3}. from the lateral view, find the Y and Z coordinates of the reference opaque markers and of the tip and tail of the desired trajectory, and 4}. based on the known coordinates of the active markers relative to the opaque markers, transform the X,Y,Z coordinates of the tip/tail into the coordinate system of the active markers... 7}. transform the active marker 720 locations and the trajectory tip/tail locations into the coordinate system of the robot 15 using methods described before in which markers on the robot 15 are utilized as references, and 8}. send the robot 15 to the desired tip/tail locations using methods described previously." [0126]) and based on information from the tracking sensors regarding the second tracking array including the second plurality of tracking markers with the first and second tracking markers ("… a further step can include activating the cameras 8200 to read the position of the tracker 795 rigidly affixed to the anatomy 19 at the same time as the active markers 720 on the temporary plate 780. This step establishes the position of the active markers 720 on the temporary plate 780 relative to the radio-opaque markers 730 on the temporary plate 780 as well as the positions of the active markers 720 on the tracker 795 relative to the active markers 720 on the temporary plate 780, and therefore establishes the position of the anatomy relative to the active markers 720 on the tracker 795." [0115]).
In addition, in the embodiment of Fig.17, Crawford further teaches identifying a second plurality of at least three tracking markers for a second tracking array which is attached to first and second spaced apart implants which are implanted into vertebral body different from the first bone using information from the tracking sensors ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration." [0117]; see Fig.17B, the markers on 796 are independent from the markers on 797), wherein first and second tracking markers of the second plurality are attached to a first post extending from the first implant and a third tracking marker of the second plurality is attached to a second post extending from the second implant (see Fig.17B);

controlling the robotic actuator based on information from the tracking sensors regarding the second tracking array including the second plurality of tracking markers with the first, second, and third tracking markers ("Then, two new targeting fixtures may be placed on separate bones that are both included in the medical image used for registration. If the registration from the temporary targeting fixture is transferred to both of the new targeting fixtures, both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized." [0117]);
wherein the processor is configured to render a slice of a 3D image volume with virtual representations of the identified tracking markers on a display (“… the targeting fixture 690 as shown can include features that will appear on 2 fluoroscopic views and active markers 720 for real-time tracking … the posts 75 as shown are symmetrically spaced around the frame 700 so that posts 75 and/or their embedded markers 730 would overlay on an x-ray image …” [0122]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking fixture as taught in the embodiment of Fig.1 - 3 and 16 with the two targeting fixtures as taught in the embodiment of Fig.17. Doing so would make it possible that "both of these bones may be tracked simultaneously, and the position of the robot end effectuator 30 or any other tracked probe or tool relative to both bones can be visualized" (see Crawford; [0117]).
Crawford fails to explicitly teach the first implant and the second implant are implanted into the same single vertebral body; and to receive a user confirmation of the tracking markers through a pointer or touch sensitive interface on display.
However, in the same field of endeavor, Richter teaches the first implant and the second implant are implanted into the same single vertebral body (“A navigation reference array 577 is then fixed mounted on a Polyaxial Blocking Post 579, and engaged in the distal thread (not visible, inside screw/tab) for the Locking Cap of the Pedicle Screw.” [0303]; “… allows the placement of the first, second and third dilators 597 to prepare for Access Tube insertion.” [0311]; see Fig.65 and 70);
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the attachment of screw and tracking array as taught by Crawford with the attachment of several instrument/tool and tracking array as taught by Richter. By placing several navigation tool on the bone piece, it is possible to “improve tracking accuracy, field of view, or redundancy” (see Richter; [0338]).
Crawford in view of Richter fails to explicitly teach to receive a user confirmation of the tracking markers through a pointer or touch sensitive interface on display.
However, in the same field of endeavor, Neubauer teaches to receive a user confirmation of the tracking markers through a touch sensitive interface on display (“… can provide suggestions to the user for defining the markers forming the reference system and the functional elements of the instrument using colored or other distinctions. The user can confirm the suggestions or make improvements with the aid of the user interface unit, which preferably is embodied as a touch screen.” [0030]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bone fixtures and tracking system as taught by Crawford with the instrument verification as taught by Neubauer. Doing so would make it possible to "allow increased reliability in processes and occasional time reduction when employing navigated instruments for surgical procedures" (see Neubauer; [0008]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793